MEMORANDUM *
Substantial evidence does not support the conclusion that the government was able to control the alleged persecutors. See Wang v. Ashcroft, 341 F.3d 1015, 1019-20 (9th Cir.2003); Singh v. INS, 134 F.3d 962, 967 n. 9 (9th Cir.1998). Therefore, we grant the petition and remand to the Board of Immigration Appeals for a determination of whether the treatment suffered by the petitioner rises to the level of persecution. Cf. Prasad v. INS, 47 F.3d 336, 339 (9th Cir.1995).
PETITION GRANTED AND REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.